sw id gy sie ee internal_revenue_service department of the treasury ope ‘ed ty washington dc contact person telephone number in reference to date jan dear sir or madam this is in reference to your letter of date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and have been classified as sec_509 a private_foundation within the meaning of in furtherance of your exempt purposes you have established a scholarship grant program for individuals established an f grant program for individuals you have also your scholarship grant program will provide four different b c or d the code a ii of the educational program at types of grants to students attending high school in who plan to attend college or vocational institutions described in sec_170 recipient will receive between dollar_figure and dollar_figure per year for the term of institution and dollar_figure per year for the term of college and or post graduate institution grant recipient will receive between dollar_figure and dollar_figure per year for the term of vocational institution grade assistance program will receive between dollar_figure and dollar_figure per year for the period between 8th grade and 12th grade inclusive the e grant recipient will receive between dollar_figure the educational program at the recipient of grants in the 8th-12th the educational program at a college or vocational the matching grant the single parent a college or a all scholarship grant award recipients except those in the 8th- 12th grade assistance program must receive their grants in instaliments over the course of their college or vocational be funds associated with a grant will be placed education program in an earmarked bank account for payout directly to the recipient scholar in accordance with the rules of continued participation in order to receive each installment the award recipient must sign an affidavit declaring that he she is not receiving a scholarship from any other source and provide proof of enrollment in a college or vocational institution by august each year of attendance eg provide proof of enrollment gpa requirements etc the sum earmarked for that recipient will be distributed the following year to a new recipient the student fails to complete a course of study a recipient default in the case of fails to of selection of grant recipients will be made by selection committees consisting of members of the community eg educators counselors business- persons non-profit organization leaders and government representatives you will investigate any misuse of funds and seek recovery_of such funds recipients of grants in your f program are teachers and c and d elementary middle and high schools who students in b propose and implement innovative and practical approaches to integrating technology resources in classroom curriculum and instruction methods up to twenty teachers who develop lesson plans for an entire subject of study teacher who stands out in integrating technology in lesson plans and classroom instruction students who contribute significant ideas which advance classroom teaching and learning methods that incorporate the use of technology one grant of dollar_figure will be given to one twenty grants of dollar_figure each will be given to grants of dollar_figure will be given to up to the f grant selection committee will consist of educators and nationally recognized education professionals members of the committee will interview both the teacher or student and appropriate school district personnel necessary to make an independent and unbiased nomination for a grant performance will be required of grant recipients no future sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the reqtirements of sec_4945 means any amount_paid or incurred by a a grant to an individual for travel study o sec_4945 of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 educational_institution described in sec_170 the code and is to be used for study at an a ii of it revrul_77_380 1977_2_cb_419 holds that grants made by a private_foundation primarily in recognition of past achievement with the funds being unrestricted and not earmarked for subsequent travel or study are not taxable_expenditures within the meaning of sec_4945 based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants comply with the requirements of sec_4945 with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 are eligible for the exclusion from income provided for in sec_117 actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code to the extent that such grants are thus expenditures made in accordance of the code of the code of the code and as such grants in your f program are for past achievement and are rul there are no conditions or requirements to not intended to finance any future activity of the recipient in rev be met subsequent to receiving the awards not grants to individuals for travel study or similar purposes by such individuals achievement are made for purposes other than stated in sec_4945 approval under sec_4945 therefore these grants are not subject_to advance accordingly your awards for past thus the awards are as this ruling is conditioned on the understanding that there no material changes in the facts upon which it is further conditioned on the premise that no grants will be will be it awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code is based please note that this ruling is only applicable to grants awarded under your program as outlined above before you enter into any other scholarship programs you should submit a request for advance approval of that program we are informing the ohio ep eo key district_office of this please keep a copy of this ruling with your permanent action records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours btroctol vv sack gerald v sack manager exempt_organizations group
